                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

JAMES BERGMAN,

                        Plaintiff,                                4:20-CV-3001

        vs.
                                                                     ORDER
DAWSON       COUNTY,     NEBRASKA,
DOUGLAS COUNTY, NEBRASKA, STATE
OF NEBRASKA, The; and CORRECT CARE
SOLUTIONS, LLC,

                        Defendants.


       This matter is before the Court on the parties’ Joint Stipulation to Dismiss Defendant,

County of Dawson, Nebraska, with Prejudice. Filing 78. Pursuant to Federal Rule of Civil

Procedure 21, Plaintiff’s claims against Dawson County are dismissed with prejudice, each party

to bear its own costs and fees. The Clerk of Court is directed to terminate Dawson County,

Nebraska as a party to this case.


       Dated this 8th day of July, 2021.

                                                   BY THE COURT:


                                                   __________________________
                                                   Brian C. Buescher
                                                   United States District Judge
